Attachment to Advisory Action
Applicant’s amendment filed 06/22/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration, with respect to the amendment, requiring “a width of the plurality of patterns in the flexible region is less than or equal to about 120 µm, and a width of the space between adjacent patterns is less than about 120 µm” in claim 1. 

Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“…the Original Specification sufficiently provides an adequate written description of the claimed feature of “at least two patterns...”. For example, the Original Specification discloses:
1)    “the width w1 of the patterns 21 in the flexible region FR and the width w2 of the space 20 PA between adjacent patterns 21 are less than about 120 pm” (par. [0070]);
2)    “the width of the patterns 21 of the first reinforced layer 20 may be different in the first flexible region FR1” (par. [0078]);
3)    “the plurality of patterns 21 may have widths, heights, and/or shapes that different from one another” (par. [0080]); and
4)    “the patterns 21 of the first reinforced layer 20 may have different sizes and shapes, and the patterned spaces 20PA may be varied according to a position within the flexible region FR. For example, the patterns 21 formed closer to a center of the flexible region FR may be made thicker or thicker compared to the patterns formed closer to a boundary between the flexible region FR and the reinforced region RR, and the spaces 20PA formed closer to the center of the flexible region FR may be made narrower or wider compared to the patterns formed closer to the boundary between the flexible region FR and the reinforced region RR” (par. [0081]).
See Original Specification, FIG. 6; par. [0070], [0078], [0080], and [0081], emphasis added…
…At least for these reasons, Applicant respectfully submits that Original Specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter of Claim 7.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	Claim 7 is dependent on claim 1 which states, “a first height of a first pattern among the plurality of patterns that is adjacent to a boundary between the reinforced region and the flexible region is greater than a second height of a second pattern among the plurality of patterns that is adjacent to a center of the flexible region, and a third height of a third pattern among the plurality of patterns that is disposed between the first pattern and the second pattern is greater than the second height and smaller than the first height” in lines 14-19. Claim 7 further requires, “at least two patterns of the first pattern, the second pattern, and the third pattern have different widths” in lines 1-3. 
	While FIG. 5A and paragraph [0082] of the specification provides support for the structure of claim 1 as claimed, with respect to the description of the height of the first, second, and third pattern, and further provides support for the first pattern, the second pattern, and the third pattern having different widths, there is no support in the specification for the limitation regarding the height of the first, second, and third pattern in addition to only two patterns of the first pattern, the second pattern, and the third pattern having different widths, which is included in the limitation of claim 7 as it recites, “at least two patterns…” in line 1. 
	
	
Applicants further argue:
“Applicant respectfully requests the Examiner’s clarification regarding the claimed feature of “the plurality of patterns of the first reinforced layer being disconnected from one another” Emphasis added….
…Ignoring this factual evidence, the Examiner argued that “FIG. 10-11 provide a planar view of the convex portions of the first layer, which shows the convex portions are disconnected.” See FOA at page 7.
In fact, contrary to the Examiner’s assertion, in the embodiments described with respect to FIGS. 10 and 11, Lee requires that the convex portions PR, regardless of their relative sizes, are formed on the surface of the first layer LI protruding therefrom, and the planar views of FIGS. 10 and 11 merely illustrate the convex portions PR as 

Remarks, pg. 7-9
The Examiner respectfully traverses as follows:
	As discussed on pages 6-8 of the Office Action mailed 04/27/2021, Yui is utilized to modify Lee by extending the convex portion of the first layer to the opposite surface of the of the second layer, in order to form slits with a material having a lower modulus of elasticity in the second layer to improve the bending resistance of the flexible device.  
FIGS. 10-11 provide a planar view of the convex portions of the first layer, which shows the convex portions are disconnected. Since the modification of Lee in view of Yui uses the convex portions of the first layer, FIGS. 10-11 are pointed to in the rejection to show that the convex portions PR of the first layer from a planar view are disconnected from each other. Therefore, when the convex portions of the first layer of Lee are modified in view of Yui such that the convex portions of the first layer extend to the opposite surface of the second layer to form slits and fill those slits with a material having a lower modulus of elasticity, the second layer would form a plurality of patterned spaces disconnected from one another and disconnected from the reinforced portion. FIGS. 10-11 show, from the planar view, the convex portions PR appear disconnected as they protrude from the first layer (i.e., they are connected by the first layer). Since the convex portions are modified to form the slits in the second layer, and since the convex portions, from the planar view are disconnected as shown in FIGS. 10-11, it is clear the plurality of patterns of the second layer of Lee in view of Yui are disconnected from one another and from the reinforced portion (i.e., since the portion of the first layer that connects the convex portions PR are not modified). 
	
	
Applicants further argue:
“Further, Lee discloses that each of the first layer LI and the second layer L2 is formed to have both concave portions and convex portions in the flexible area FA so that the concave portions and convex portions of the second layer L2 interlock with the convex portions and the concave portions of the first layer LI. Lee, pars. [0088] and [0098], emphasis added.
If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). MPEP 2143.01 (VI). If Lee’s convex portions PR were modified to be disconnected from the first layer LI, Lee’s window panel WP would no longer have the interlocked structure significantly changing the principle of operation of Lee, i.e., interlocking the first and second layers LI and L2. See Lee, FIGS. 6, 8, and 9.
It is emphasized that Lee teaches that the interlocking structure of the first and second layers LI and L2 would increase the flexibility of the window panel and thereby easily fold the window panel. Lee, par. [0110]. In addition to arranging the interlocking convex and concave portions between the first and second layers LI and L2, Lee proposes additional embodiments of (1) decreasing the number of the convex portions PR per unit area with an increasing distance from the folding line FL, and (2) decreasing heights of the convex portions PR with an increasing distance from the folding line. Lee, FIGS. 5A, 8, and 9; pars. [0112] and [0114]. Even these embodiments still require “interlocking” the concave and convex portions of the first and second layers LI and L2 to achieve the goal of providing the flexibility and foldability of the window panel. Id. Moreover, one of ordinary skill in the art would recognize that the window panel WP would not achieve the desired flexibility and foldability by removing the “interlock” between the first and second layers LI and L2, as the Examiner proposed. Emphasis added.

Applicant respectfully submits that the Examiner assertion to combine Lee and Yui is not proper because the Examiner’s proposed modification to Lee or combination of Lee and Yui would change the principle of operation of Lee being modified as discussed above, therefore there is no motivation to combine. See MPEP 2143.01 (VI).”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
	Firstly, it is not clear how the modification removes the “interlock” structure. It is the Examiner’s opinion the modified structure of Lee in view of Yui would still be interlocked as the plurality of convex portions of the first layer forming the slits of the second layer would interlock with the convex portions of the second layer. 

	
	

/C.X.N./Examiner, Art Unit 1789   

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789